



COURT OF APPEAL FOR ONTARIO

CITATION: Manthadi v. ASCO Manufacturing,
    2020 ONCA 524

DATE: 20200820

DOCKET: C67556

Doherty, Juriansz and Paciocco
    JJ.A.

BETWEEN

Sandra Manthadi

Plaintiff (Respondent)

and

ASCO Manufacturing

Defendant (Appellant)

John S. Contini, for the appellant

Jonathan Pinkus, for the respondent

Heard: in writing, with questions by video
    conference on June 5, 2020

On appeal from the judgment of Justice Judy
    A. Fowler Byrne of the Superior Court of Justice, dated September 26, 2019,
    with reasons reported at 2019 ONSC 5572, 57 C.C.E.L. (4th) 232.

COSTS ENDORSEMENT

[1]

The appellant is entitled to costs of the appeal
    and of the summary judgment motion below. The costs of the appeal are fixed in
    the amount of $12,300.00 inclusive of disbursements and applicable taxes. The
    cost of the motion are to be fixed by the trial judge at the end of the
    proceedings.

Doherty J.A.

R.G. Juriansz J.A.

David M. Paciocco J.A.


